                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 BRITTNEE SMITH,

        Plaintiff,

        v.                                          Civil Action No. 17-30178-MGM

 HOME HEALTH SOLUTIONS, INC.,

        Defendant.


                        MEMORANDUM AND ORDER REGARDING
                          DEFENDANT’S MOTION TO DISMISS
                                   (Dkt. No. 7)
                                           October 24, 2018
MASTROIANNI, U.S.D.J.
                                      I.        Introduction

       Plaintiff Brittnee Smith is an African American female who applied for a caregiver job with

Defendant Home Health Solutions, Inc. but was not hired. Plaintiff alleges Defendant did not hire

her after it ran a criminal background check, and the Criminal Offender Record Information

(“CORI”) showed she was arrested in 2007. The arrest did not lead to a conviction. Plaintiff brought

this race-based employment discrimination action, alleging Defendant’s employment practices have

a disparate impact on African Americans in violation of Title VII of the Civil Rights Act of 1964 and

Massachusetts law. Defendant moved to dismiss, primarily arguing Plaintiff did not identify an

employment practice or policy applicable to her, and Massachusetts law requires Defendant to run a

CORI for all caregiving job candidates. Plaintiff opposed the motion to dismiss but voluntarily

dismissed Count III pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). (See Dkt. No. 12.) Now there are two

pending claims against Defendant for race-based discrimination in violation of both 41 U.S.C.
§ 2000e-2(k) (Count I) and G.L. c. 151B, § 4(1) (Count II). Plaintiff has sufficiently—but barely—

alleged a plausible disparate impact claim. As a result, Defendant’s motion to dismiss will be denied.

                                          II.         Background

            Plaintiff alleges she is a black female who submitted a written application for a job as a

    caregiver with Defendant. See Compl. ¶¶ 6, 23. When she completed the application, she

    authorized Defendant to obtain a CORI report, which would show her criminal offender record

    information maintained by the Massachusetts court system. Id. at ¶¶ 24-25. The CORI report

    showed Plaintiff was arrested in 2007, and the arrest did not lead to a conviction. Id. at ¶ 29.

    Plaintiff subsequently interviewed for the position in-person with Linda Unwin, Defendant’s

    human resources representative. Id. at ¶ 27. During the interview, Ms. Unwin said, “the Defendant

    had a policy that they could not hire anyone who was convicted of a crime in the last ten years.”

    Id. at ¶ 32. Plaintiff explained she had been arrested but not convicted, and Ms. Unwin replied that

    Defendant still would not hire her “as she had something on her record that was within the ten-

    year timeframe.” Id. at ¶¶ 33-34; see also id. at ¶ 36 (“ . . . Ms. Unwin told [Plaintiff] that the

    Defendant would not hire her because of the 2007 arrest that did not result in any conviction.”).

    Then Ms. Unwin stated Defendant might have “hired [Plaintiff] if she had applied for the same

    job after the ten-year period had lapsed.” Id. at ¶ 35. After the interview, Defendant sent Plaintiff a

    letter informing her it could not offer her a position as a caregiver at that time. Id. at ¶ 39.

                               III.         Motion to Dismiss Standard

          For the purpose of assessing a motion to dismiss, the court accepts the allegations in the

complaint as true. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007). “Unlike factual allegations,

legal conclusions contained within a complaint are not entitled to a presumption of truth.” Ocasio-

Hernández v. Fortuño Burset, 640 F.3d 1, 10 (1st Cir. 2011) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)). Focusing on the factual allegations, the complaint must contain “a short and plain statement


                                                        2
 
of the claim,” Fed. R. Civ. P. 8(a)(2), that “possess[es] enough heft to show that the pleader is

entitled to relief,” Twombly, 550 U.S. at 557 (internal quotation marks omitted). To survive a Rule

12(b)(6) challenge, the allegations “must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678 (citation omitted). “Determining whether a complaint states a plausible claim for relief will . . .

be a context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id. at 679 (citation omitted).

                                 IV.          Disparate Impact Claims

        Under Title VII, disparate impact claims “involve employment practices that are facially

neutral in their treatment of different groups but that in fact fall more harshly on one group than

another and cannot be justified by business necessity.” Int’l Bhd. of Teamsters v. United States, 431 U.S.

324, 335 n.15 (1977). “[D]iscriminatory motive . . . is not required.” Id. (citations omitted). At the

pleading stage, Plaintiff must “1) identify the challenged practice or policy and defendant’s use of it;

2) demonstrate a disparate impact on a group that falls within the protection of the statute; and

3) show a causal relationship between the identified practice and the disparate impact.” Alleyne v.

Flagstar Bank, FSP, No. 07-12128-RWZ, 2008 WL 8901271, at *4 (D. Mass. Sept. 12, 2008) (citing

E.E.O.C. v. Steamship Clerks Union, Local 1066, 48 F.3d 594, 601 (1st Cir. 1995)).1


                                                            
1 Both Plaintiff and Defendant reference the requirements of a prima facie disparate impact claim. Whether

Plaintiff has made out a prima facie case is an evidentiary standard—not a pleading standard—relevant at
summary judgment or trial. Carrero-Ojeda v. Autoridad de Energía Eléctrica, 755 F.3d 711, 718 (1st Cir. 2014)
(“[A] complaint need not plead facts sufficient to establish a prima facie case, or allege every fact necessary to
win at trial, to make out a plausible claim. The prima facie standard is an evidentiary standard, not a pleading
standard, and there is no need to set forth a detailed evidentiary proffer in a complaint.”) (internal quotation
marks and citations omitted); accord Connelly v. Lane Constr. Corp., 809 F.3d 780, 788-89 (3d Cir. 2016) (“[F]or
purposes of pleading sufficiency, a complaint need not establish a prima facie case in order to survive a motion
to dismiss. A prima facie case is an evidentiary standard, not a pleading requirement, and hence is not a proper

                                                        3
 
         Massachusetts law also recognizes disparate impact claims. See Sch. Comm. of Braintree v. Mass.

Comm’n Against Discrimination, 377 Mass. 424, 428 (1979) (“[Disparate impact] cases involve

employment practices that are facially neutral in their treatment of different groups, but that in fact

fall more harshly on one group than another.”). But “[b]ecause there is relatively little case law on

disparate impact claims in Massachusetts,” Massachusetts courts “look to Title VII for guidance.”

Lopez v. Commonwealth, 463 Mass. 696, 709 n.17 (2012). “[U]nlike disparate treatment claims,

discriminatory motive is not a required element of proof in disparate impact cases.” Id. at 709

(internal quotation marks and citations omitted). “This is because ‘the necessary premise of the

disparate impact approach is that some employment practices, adopted without a deliberately

discriminatory motive, may in operation be functionally equivalent to intentional discrimination.’” Id.

at 710 (quoting Watson v. Fort Worth Bank & Trust, 487 U.S. 977, 987-88 (1988)).

                                               V.          Analysis

         As a preliminary matter, the court notes Defendant attached six exhibits to its motion.

Plaintiff argues the exhibits are outside of the pleadings and should be excluded, or, in the

alternative, the court should treat the motion as one for summary judgment, in which case Plaintiff

would need time for discovery. The court has reviewed the exhibits. They are, for the most part,

                                                            
measure of whether a complaint fails to state a claim.”) (internal quotation marks and citations omitted). The
inquiry at the motion to dismiss stage is whether Plaintiff alleged sufficient facts to establish a plausible claim
for relief.
If, based on evidence uncovered during discovery, Plaintiff establishes a prima facie showing of disparate
impact, the burden shifts to Defendant. “[I]t may attack the plaintiff’s proof head-on, debunking its
sufficiency or attempting to rebut it by adducing countervailing evidence addressed to one or more of the
three constituent strands from which the prima facie case is woven, asserting, say, that no identifiable policy
exists, or that the policy’s implementation produces no disparate impact, or that the plaintiff’s empirical
claims—such as the claim of causation—are insupportable.” Steamship Clerks Union, 48 F.3d at 601 (internal
citation omitted). Or Defendant may “demonstrate that the challenged practice is job related for the position
in question and consistent with business necessity.” 42 U.S.C. § 2000e-2(k)(1)(A)(i). If Defendant meets that
burden, Plaintiff “has one final path to success, by proving the existence of an ‘alternative employment
practice,’ defined in case law as a different ‘test or selection device[ ], without a similarly undesirable racial
effect,’ which ‘also serve[s] the employer’s legitimate interest . . . .’” Jones v. City of Boston, 752 F.3d 38, 54 (1st
Cir. 2014) (citations omitted).  

                                                           4
 
outside the pleadings, and the court is not considering them. See Fed. R. Civ. P. 12(d) (“If, on a

motion under Rule 12(b)(6) . . . , matters outside the pleadings are presented to and not excluded by

the court, the motion must be treated as one for summary judgment under Rule 56.”); Watterson v.

Page, 987 F.2d 1, 3 (1st Cir. 1993) (“Ordinarily, of course, any consideration of documents not

attached to the complaint, or not expressly incorporated therein, is forbidden, unless the proceeding

is properly converted into one for summary judgment under Rule 56.”).

        Turning to the allegations, the complaint gets past Rule 8(a)’s pleading requirements for a

disparate impact claim. First, Plaintiff alleged Defendant has several facially neutral hiring policies,

some of which seemed to change throughout her interview:

       Defendant obtains CORI reports for job applicants. See Compl. ¶¶ 24-25, 29.

       Defendant does “not hire anyone who was convicted of a crime in the last ten years.” Id. at
        ¶ 32.

       Defendant does not hire candidates who have “something on [their] record[s] that was
        within the ten-year timeframe.” Id. at ¶¶ 33-34; see also id. at ¶ 36.

       Defendant might hire candidates who apply “after the ten-year period had lapsed.” Id. at
        ¶ 35.

        Second and third, Plaintiff alleged that, as a black woman, she is a member of a protected

group, id. at ¶¶ 6, 44, 52, 56, and Defendant’s policies have a disparate impact on African Americans

because they “are arrested in numbers disproportionate to their representation in the general

population,” id. at ¶ 48. In addition, Plaintiff alleged that “[n]ational data and evidence . . . [show]

that criminal record exclusions have a disparate impact on black job applicants based on their race

and national origin.” Id. at ¶ 49. The complaint does not cite any source for this data and evidence.

Plaintiff’s opposition to the motion to dismiss cites EEOC Enforcement Guidance regarding the

use of arrest or conviction records in employment decisions. See EEOC Enforcement Guidance No.

915.002, Consideration of Arrest and Conviction Records in Employment Decisions Under Title


                                                     5
 
VII of the Civil Rights Act of 1964 (2012), available at

https://www.eeoc.gov/laws/guidance/arrest_conviction.cfm [hereinafter, “EEOC Enforcement

Guidance”]. As it turns out, Plaintiff’s “national data and evidence” contention in Complaint ¶ 49 is

almost a verbatim quotation from the EEOC Enforcement Guidance: “National data supports a

finding that criminal record exclusions have a disparate impact based on race and national origin.

The national data provides a basis for the Commission to investigate Title VII disparate impact

charges challenging criminal record exclusions.” EEOC Enforcement Guidance at 1; see also id. at 10.

        There are several similar cases from other districts where courts concluded the complaints

survived dismissal. See Williams v. Compassionate Care Hospice, No. 16-2095 (JLL) (JAD), 2016 WL

4149987 (D.N.J. Aug. 3, 2016); McCain v. United States, No. 2:14-CV-92, 2015 WL 1221257 (D. Vt.

Mar. 17, 2015); Williams v. Wells Fargo Bank, N.A., No. 4-15-CV-38-CRW-SJB, 2015 WL 13753220

(S.D. Iowa Aug. 6, 2015). These cases are instructive, and, surprisingly, no party cited them.

        Starting with Williams v. Compassionate Care Hospice, the plaintiff there was an African

American woman hired as a certified nurse aide; her job offer was contingent on a background

check and driving record review, which revealed a driving while intoxicated conviction, a drug

ordinance violation, and a previously suspended driver’s license. See 2016 WL 4149987 at *1. The

defendant terminated her because her criminal history was purportedly disqualifying. Id. The plaintiff

alleged that the defendant’s employee handbook disqualifies employees only if operating a motor

vehicle is an essential job duty, and it was not an essential duty for a certified nurse aide. Id. In

denying the defendant’s motion to dismiss, the court found the “[p]laintiff ha[d] identified the policy

at issue that allegedly results in disparate impact (the criminal background check), and ha[d] further

alleged that the employment practice ‘operate[d] to exclude African Americans.’” Id. at *4 (citation

to complaint omitted). The complaint specifically identified the EEOC Enforcement Guidance,




                                                     6
 
which the court found “len[t] sufficient support to Plaintiff’s allegations to survive” dismissal. Id. at

*5.

        Similarly, in McCain v. United States, Kohl’s Department Stores rescinded a job offer based on

the results of a criminal background check. See 2015 WL 1221257 at *2. The plaintiff spoke with two

HR representatives who gave conflicting information about the company’s background check policy:

one said the only disqualifying crime was driving under the influence, and the other said the only

disqualifying crime was retail theft. Id. at *2, *13. The plaintiff brought a Title VII action, and

attached a copy of the EEOC Enforcement Guidance to the complaint. Id. at *15. The court denied

Kohl’s motion to dismiss, finding the plaintiff had identified the company’s “facially-neutral

‘blanket’ background check policy as the source of the alleged disparate impact” and that the EEOC

Enforcement Guidance supported the claim’s plausibility. Id. at *17.

        Finally, in Williams v. Wells Fargo Bank, a group of African American former employees and

job applicants alleged Wells Fargo used a criminal background check policy that had a disparate

impact on minorities. See 2015 WL 13753220 at *1. The complaint did not reference the EEOC

Enforcement Guidance and instead merely alleged, “Social science supports the fact that minorities

are disproportionately affected by background screening policies that have no temporal limitation.”

See Williams v. Wells Fargo Bank, No. 4-15-CV-38-CRW-SJB, Amended Petition and Jury Demand

(Dkt. No. 3-1) at ¶¶ 45, 73, 100, 121, 142, 163, 184 (S.D. Iowa). Wells Fargo moved to dismiss,

arguing federal banking laws prohibited it from hiring people who had been convicted of certain

crimes. See 2015 WL 13753220 at *1. The court denied the motion to dismiss, concluding the

plaintiffs’ allegations were “adequate to permit the court to find facial plausibility and to draw

reasonable inferences that the Bank might be liable for the pleaded misconduct and discriminatory

impact.” Id. Wells Fargo’s defense was premature at the motion to dismiss stage, and the plaintiffs




                                                    7
 
were entitled to discovery to try “to transform their theories into evidence proving actual

circumstances.” Id.

        The complaint here is far from perfect, but it does barely survive. First, Plaintiff identified

facially-neutral hiring policies that applied to her. Second, she alleged that because African

Americans are arrested at rates disproportionate to their representation in the general population,

Defendant’s policies have a disparate impact on African American job applicants. The second prong

presents a closer question, and the complaint would have been on more solid footing had it

specifically referenced the EEOC Enforcement Guidance like the Compassionate Care Hospice and

McCain cases cited above. The court appreciates Plaintiff cited the Guidance in her opposition to

Defendant’s motion to dismiss. But counsel should be aware that citing the EEOC Enforcement

Guidance in the opposition does not incorporate it into the Complaint. Nevertheless, the

complaint’s reference to “[n]ational data and evidence . . . that criminal record exclusions have a

disparate impact on black job applicants based on their race and national origin” is enough to

apprise Defendant of the claims against it. See Ocasio-Hernández, 640 F.3d at 8 (“That [‘short and plain

statement of the claim’] aspect of the Rule [(8(a)(2))] merely requires sufficient detail in the

complaint to give a defendant fair notice of the claim and the grounds upon which it rests.”) (citing

Twombly, 550 U.S. at 555); Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002) (“[P]etitioner’s

complaint easily satisfies the requirements of Rule 8(a) because it gives respondent fair notice of the

basis for petitioner’s claims.”).

        Defendant’s motion to dismiss somehow fails to cite Twombly, Iqbal, or Ocasio-Hernández

(which explains the Supreme Court’s reasoning in Twombly and Iqbal) and does not challenge the

complaint’s mere reference to “national data and evidence.” Moreover, Defendant primarily focused

on whether Plaintiff identified an employment practice or policy applicable to her. Plaintiff clearly

did. See Compl. ¶¶ 32; 34; 35; 36. Defendant largely ignored its strongest argument: the sufficiency of


                                                    8
 
Plaintiff’s allegations of a disparate impact resulting from those policies. Defendant could have, but

did not, move under Fed. R. Civ. P. 12(e) for a more definite statement about the disparate impact.

Finally, like in Wells Fargo, Defendant’s reliance on a business necessity defense—i.e., Massachusetts

law requires Defendant to obtain “all available” CORI for applicants who will provide in-home care

and treatment for elderly and disabled individuals—is premature. Plaintiff met her burden of alleging

a facially-neutral employment policy that has a disparate impact. She is now entitled to discovery.

                   VI.         Redacting Personal Identifying Information

       Exhibit B to Defendant’s motion to dismiss contains Plaintiff’s Social Security number. As a

result, the Court sealed the docket entry (Dkt. No. 8) containing that exhibit. Defendant is ordered

to review its other exhibits to ensure they do not contain any personal identifying information that

should be redacted. Defendant then must redact Plaintiff’s Social Security number from Exhibit B,

redact any other personal information from all exhibits, and refile its memorandum in support of its

motion to dismiss and the exhibits (including the redacted version(s)) on the public docket.

                                    VII.         Conclusion

       For the foregoing reasons, Defendant’s motion to dismiss is DENIED.

       It Is So Ordered.



                                                /s/ Mark G. Mastroianni
                                               MARK G. MASTROIANNI
                                               United States District Judge




                                                   9
 
